Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of process claims of Group II, claims 11-20 (corrected claims 11-15 and 17-20) in the reply filed on 8/3/21 is acknowledged.  The traversal is on the ground(s) that at least one of the requirement is not met because MPEP 806.05 (j) asserting that inventions of claims 1 and 10 can be used together, overlap in scope and inventions are obvious variants.  This is not found persuasive because the argument applies to restriction between two products or two processes. However, as explained in the restriction requirement the restriction is between a product (claims 1-10) and method of making (claims 11-20).  Inventions II (Claims 11-20) and I (claims 1-10) as addressed in the restriction requirement are related as process of making and product made as per (MPEP § 806.05(f)) and not (MPEP § 806.05(j)).  
In the instant case, the inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the chewy confectionery product can be made by another and materially different process wherein instead of the step of “mixing pulse starch, sugar, water and acid to create a mixture and cooking the mixture” (See claim11), the product can be made by where the pulse starch is combined with water and heated before sugar syrup and acid combination is added to it..
The restriction requirement sets forth the distinction among the groups. Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

a). the inventions have acquired a separate status in the art in view of their different classification; and
b). the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries). The restriction sets forth the distinction and serious burden exists because the searches are different.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 and 16 are withdrawn from consideration as being directed at non-elected invention.  Claims 11-15 and 17-20 are pending.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a). 

Claims 11-15 and 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Francisca et al., (US, 20100104722A1), hereinafter Francisca, in view of NPL to Lees and Jackson pages 226-232.


a) mixing pulse starch (Para 49), sugar (Para 23), water and acid to create a mixture (see para 85-88);  
b) cooking the mixture until it reaches a temperature over 185 F (Para 85-89);  
c) keeping the mixture heated at greater than 185 F for 0-15 minutes (Para 85-90); 
d) adding optional ingredients (Para 89), 
e) depositing mixture into starch molds, plastic molds, metal molds, pans, or onto cooling table (para 89 where starch depositor is taught);  and 
f) allowing the mixture to cool to ambient temperature (Para 89). 

Francisca in para 85-89 teaches a typical chewy or soft or gelled confectionery method but differs from the invention as claimed in that Francisca teaches addition of acid after cooking and also does not teach the pH between 1-4 as per claim 15. However, adding various components including acids in varying amounts to achieve desired level of tartness or acidity or pHFrancisca recognizes that “Addition of acid furthermore enhances formation of a three-dimensional network in connection with cooking/boiling/gelling of the confecture mass.  The skilled person knows how to vary the amount and type of acid in order to obtain a desired flavor, desired shelf life in a confectionery product and also to achieve a product with the desired flavour and desired texture.” (Para 74 of Francisca and pages 228-229, table 55 of Lees and Jackson). Thus, adding acid at different stages of confectionery making was known and It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include acid in the initial mixture as well as after cooking is done based on the acidity or pH desired in the finished confection. The ordinary artisan would have been motivated to modify the step/ steps of adding acidic component at least for the purpose to vary the amount and type of acid in order to obtain a product with the desired flavour and desired texture as taught by Francisca in para 74.

Regarding claim12, Francisca teaches a method as per claim 11 with temperature in the claimed range as per para 85-89, further teaches , wherein the mixture is held at over 185 F until mixture reaches 65-75% dry matter, i.e., solids content or brix value of Francisca’s confectionery falls in the claimed range of 75-85 before adding remaining formula ingredients, depositing, and cooling (para 85-86). 
 
Regarding claim 13-14, Francisca teaches a method of claim 12, wherein the mixture at over 185 F and at 75-90 Brix, is transferred to a high temperature cooker to cook to greater than 285 F, before adding remaining formula ingredients, depositing, and cooling (See para 86-89 where the ingredients are combined, heated to 120-130 C and then added ingredients like flavors etc are added). and herein the mixture is held in the high temperature cooker at a temperature greater than 285 F until the mixture reaches 75-90 Brix, before adding remaining formula ingredients, depositing, and cooling (see citation above). Although, Francisca does not specifically use the term cooker as claimed but  para 87 clearly 

Regarding claim 17, Francisca teaches the  method of claim 11, wherein fiber containing material, protein containing material, or combinations thereof are added to the mixture before first heating the mixture to over 185 F (see para 86 where low calorie fiber is added before cooking step). 

Regarding claim 18, Francisca teaches the  method of claim 11, but is silent regarding “wherein fine grain sugar is blended into the mixture after cooking and before depositing”, however, adjusting the solids content of the cooked confectionery mix was well known in the art and also recognized by Francisca in para 86, where it is clearly taught that higher amounts of water result in products that are difficult to dry or gel. Further, general process of making gums and jellies as taught by Lees and Jackson pages 231-232 Thus, Francisca is silent regarding “wherein fine grain sugar is blended into the mixture after cooking and before depositing”, however, adjusting the solids content and adding grainy texture is well known in the art at the time of the effective filing date of the invention as taught by Lees, pages 231-32. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to include fine grain sugar is blended into the mixture after cooking and before depositing. The ordinary artisan would have been motivated to modify Francisca at least for the purpose of adjusting the solids content of the cooked confectionery mass to avoid low solids content confectionery mass that is not only difficult to dry but it may not form a good gel as taught by para 86 of Fracisca and page 232 of Lees 

Regarding claim 19. Francisca teaches the method of claim 11, wherein the mixture is pulled or whipped or high shear mixed after cooking and before depositing (see para 89) where aerated product is taught, also see Para 19 where it is taught that “The cooked mass may be subject to various treatments.  It may e.g. be whipped, resulting in aerated and/or "foamy" products.”. 
 
Regarding claim 20, Francisca teaches a method of making a chewy confection containing pulse starch (Para 49), wherein the method comprises order of ingredient addition and temperature conditions are (e.g., maximum temperature and duration of cook) chosen to create conditions necessary to create a strong gel without creating high viscosity greater than that which would be created by raw corn starch under similar conditions because Francisca, recognizes that “Confectionery based on starch will give soft to sticky textures depending on the starch level, heating temperature and type.High level of starch may result in a grainy mouth feel.” (Para 49) and also teaches that “preferable to use e.g. pea starch… seems to result in more efficient moulding processes”. Thus, based on the teaching of Francisca is well known in the art at the time of the effective filing date of the invention to utilize starch /ingredient addition and temperature conditions were known to be modified to achieve desired softness or stickiness n the texture.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYOTI CHAWLA whose telephone number is (571)272-8212. The examiner can normally be reached M-F 9:30- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JYOTI CHAWLA/Primary Examiner, Art Unit 1791